


Exhibit 10.14

 

SONUS NETWORKS, INC.

 

2007 STOCK INCENTIVE PLAN, AS AMENDED

 

1.                                       Purpose.

 

The purpose of this 2007 Stock Incentive Plan (the “Plan”) of Sonus
Networks, Inc., a Delaware corporation (the “Company”), is to advance the
interests of the Company’s stockholders by enhancing the Company’s ability to
attract, retain and motivate persons who are expected to make important
contributions to the Company and by providing such persons with equity ownership
opportunities and performance-based incentives that are intended to align their
interests with those of the Company’s stockholders. Except where the context
otherwise requires, the term “Company” shall include any of the Company’s
present or future parent or subsidiary corporations as defined in
Sections 424(e) or (f) of the Internal Revenue Code of 1986, as amended, and any
regulations promulgated thereunder (the “Code”) and any other business venture
(including, without limitation, joint venture or limited liability company) in
which the Company has a controlling interest, as determined by the Board of
Directors of the Company (the “Board”).

 

2.                                       Eligibility.

 

All of the Company’s employees, officers, directors, consultants and advisors
are eligible to receive options, stock appreciation rights (“SARs”), restricted
stock, restricted stock units and other stock-based awards (each, an “Award”)
under the Plan. Each person who receives an Award under the Plan is deemed a
“Participant”.

 

3.                                       Administration and Delegation.

 

(a)                                  Administration by Board of Directors.  The
Plan will be administered by the Board. The Board shall have authority to grant
Awards and to adopt, amend and repeal such administrative rules, guidelines and
practices relating to the Plan as it shall deem advisable. The Board may
construe and interpret the terms of the Plan and any Award agreements entered
into under the Plan. The Board may correct any defect, supply any omission or
reconcile any inconsistency in the Plan or any Award in the manner and to the
extent it shall deem expedient to carry the Plan into effect and it shall be the
sole and final judge of such expediency. All decisions by the Board shall be
made in the Board’s sole discretion and shall be final and binding on all
persons having or claiming any interest in the Plan or in any Award. No director
or person acting pursuant to the authority delegated by the Board shall be
liable for any action or determination relating to or under the Plan made in
good faith.

 

(b)                                 Appointment of Committees.  To the extent
permitted by applicable law, the Board may delegate any or all of its powers
under the Plan to one or more committees or subcommittees of the Board (a
“Committee”). All references in the Plan to the “Board” shall

 

A-1

--------------------------------------------------------------------------------


 

mean the Board or a Committee of the Board or the officers referred to in
Section 3(c) to the extent that the Board’s powers or authority under the Plan
have been delegated to such Committee or officers.

 

(c)                                  Delegation to Officers.  To the extent
permitted by applicable law, the Board may delegate to one or more officers of
the Company the power to grant Awards (subject to any limitations under the
Plan) to employees or officers of the Company or any of its present or future
subsidiary corporations and to exercise such other powers under the Plan as the
Board may determine, provided that the Board shall fix the terms of the Awards
to be granted by such officers (including the exercise price of such Awards,
which may include a formula by which the exercise price will be determined) and
the maximum number of shares subject to Awards that the officers may grant;
provided further, however, that no officer shall be authorized to grant Awards
to any “executive officer” of the Company (as defined by Rule 3b-7 under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)) or to any
“officer” of the Company (as defined by Rule 16a-1 under the Exchange Act).

 

4.                                       Stock Available for Awards.

 

(a)                                  Number of Shares.  Subject to adjustment
under Section 9, the aggregate number of shares of common stock, $0.001 par
value per share, of the Company (the “Common Stock”) reserved for Awards under
the Plan is 34,902,701. Shares issued under the Plan may consist in whole or in
part of authorized but unissued shares or treasury shares.

 

(b)                                 Share Count.  Shares issued pursuant to
Awards of Restricted Stock or Restricted Stock Units or Other Stock Unit Awards
will count against the shares of Common Stock available for issuance under the
Plan as one and one-half (1.5) shares for every one (1) share issued in
connection with the Award. Shares issued pursuant to the exercise of Options
will count against the shares available for issuance under the Plan as one
(1) share for every one (1) share to which such exercise relates. The total
number of shares subject to SARs that are settled in shares shall be counted in
full against the number of shares available for issuance under the Plan,
regardless of the number of shares actually issued upon settlement of the SARs.
If Awards are settled in cash, the shares that would have been delivered had
there been no cash settlement shall not be counted against the shares available
for issuance under the Plan. If any Award expires or is terminated, surrendered
or canceled without having been fully exercised, is forfeited in whole or in
part (including as the result of shares of Common Stock subject to such Award
being repurchased by the Company at the original issuance price pursuant to a
contractual repurchase right), then the shares of Common Stock covered by such
Award shall again become available for the grant of Awards under the Plan;
provided that any one (1) share issued as Restricted Stock or subject to a
Restricted Stock Unit Award or Other Stock Unit Award that is forfeited or
terminated shall be credited as one and one-half (1.5) shares when determining
the number of shares that shall again become available for Awards under the
Plan. Shares that are exchanged by a Participant or withheld by the Company as
full or partial payment in connection with any Award under the Plan, as well as
any shares exchanged by a Participant or withheld by the Company to satisfy the
tax withholding obligations related to any Award, shall not be available for
subsequent Awards under the Plan. In the case of Incentive Stock Options (as
hereinafter defined), the foregoing provisions shall be subject to any
limitations under the Code.

 

2

--------------------------------------------------------------------------------


 

(c)                                  Sub-limits.  Subject to adjustment under
Section 9, the following sub-limits on the number of shares subject to Awards
shall apply:

 

(1)                                  Section 162(m) Per-Participant Limit.  The
maximum number of shares of Common Stock with respect to which Awards may be
granted to any Participant under the Plan shall be 2,000,000 per calendar year.
For purposes of the foregoing limit, the combination of an Option in tandem with
a SAR (as each is hereafter defined) shall be treated as a single Award. The
per-Participant limit described in this Section 4(b)(1) shall be construed and
applied consistently with Section 162(m) of the Code or any successor provision
thereto, and the regulations thereunder (“Section 162(m)”).

 

(2)                                  Limit on Awards to Directors.  The maximum
number of shares with respect to which Awards may be granted to any director who
is not an employee of the Company at the time of grant shall be 100,000 per
calendar year.

 

(d)                                 Substitute Awards.  In connection with a
merger or consolidation of an entity with the Company or the acquisition by the
Company of property or stock of an entity, the Board may grant Awards in
substitution for any options or other stock or stock-based awards granted by
such entity or an affiliate thereof. Substitute Awards may be granted on such
terms as the Board deems appropriate in the circumstances, notwithstanding any
limitations on Awards contained in the Plan. Substitute Awards shall not count
against the overall share limit set forth in Section 4(a) or any sublimits
contained in the Plan, except as may be required by reason of Section 422 and
related provisions of the Code.

 

5.                                       Stock Options.

 

(a)                                  General.  The Board may grant options to
purchase Common Stock (each, an “Option”) and determine the number of shares of
Common Stock to be covered by each Option, the exercise price of each Option and
the conditions and limitations applicable to the exercise of each Option,
including conditions relating to applicable federal or state securities laws, as
it considers necessary or advisable. An Option that is not an Incentive Stock
Option (as hereinafter defined) shall be designated a “Nonstatutory Stock
Option.”

 

(b)                                 Incentive Stock Options.  An Option that the
Board intends to be an “incentive stock option” as defined in Section 422 of the
Code (an “Incentive Stock Option”) shall only be granted to employees of Sonus
Networks, Inc., any of Sonus Networks, Inc.’s present or future parent or
subsidiary corporations as defined in Sections 424(e) or (f) of the Code, and
any other entities the employees of which are eligible to receive Incentive
Stock Options under the Code, and shall be subject to and shall be construed
consistently with the requirements of Section 422 of the Code. The Company shall
have no liability to a Participant, or any other party, if an Option (or any
part thereof) that is intended to be an Incentive Stock Option is not an
Incentive Stock Option or for any action taken by the Board, including without
limitation the conversion of an Incentive Stock Option to a Nonstatutory Stock
Option.

 

(c)                                  Exercise Price.  The Board shall establish
the exercise price of each Option and specify such exercise price in the
applicable option agreement. The exercise price shall be not less than 100% of
the Fair Market Value (as defined below) on the date the Option is granted;

 

3

--------------------------------------------------------------------------------


 

provided that if the Board approves the grant of an Option with an exercise
price to be determined on a future date, the exercise price shall be not less
than 100% of the Fair Market Value on such future date.

 

(d)                                 Duration of Options.  Each Option shall be
exercisable at such times and subject to such terms and conditions as the Board
may specify in the applicable option agreement, provided, however, that no
Option will be granted for a term in excess of 10 years.

 

(e)                                  Exercise of Option.  Options may be
exercised by delivery to the Company of a written notice of exercise signed by
the proper person or by any other form of notice (including electronic notice)
approved by the Board, together with payment in full as specified in
Section 5(f) for the number of shares for which the Option is exercised. Shares
of Common Stock subject to the Option will be delivered by the Company as soon
as practicable following exercise.

 

(f)                                    Payment Upon Exercise.  Common Stock
purchased upon the exercise of an Option granted under the Plan shall be paid
for as follows:

 

(1)                                  in cash or by check, payable to the order
of the Company;

 

(2)                                  except as may otherwise be provided in the
applicable option agreement, by (i) delivery of an irrevocable and unconditional
undertaking by a creditworthy broker to deliver promptly to the Company
sufficient funds to pay the exercise price and any required tax withholding or
(ii) delivery by the Participant to the Company of a copy of irrevocable and
unconditional instructions to a creditworthy broker to deliver promptly to the
Company cash or a check sufficient to pay the exercise price and any required
tax withholding;

 

(3)                                  to the extent provided for in the
applicable option agreement or approved by the Board, in its sole discretion, by
delivery (either by actual delivery or attestation) of shares of Common Stock
owned by the Participant valued at their fair market value as determined by (or
in a manner approved by) the Board (“Fair Market Value”), provided (i) such
method of payment is then permitted under applicable law, (ii) such Common
Stock, if acquired directly from the Company, was owned by the Participant for
such minimum period of time, if any, as may be established by the Board in its
discretion and (iii) such Common Stock is not subject to any repurchase,
forfeiture, unfulfilled vesting or other similar requirements;

 

(4)                                  to the extent permitted by applicable law
and provided for in the applicable option agreement or approved by the Board, in
its sole discretion, by (i) delivery of a promissory note of the Participant to
the Company on terms determined by the Board or (ii) payment of such other
lawful consideration as the Board may determine; or

 

(5)                                  by any combination of the above permitted
forms of payment.

 

(g)                                 Fair Market Value.  Fair Market Value of a
share of Common Stock for purposes of the Plan will be determined as follows:

 

(1)                                  if the Common Stock trades on a national
securities exchange, the closing sale price (for the primary trading session) on
the date of grant; or

 

4

--------------------------------------------------------------------------------


 

(2)                                  if the Common Stock does not trade on any
such exchange, the average of the closing bid and asked prices as reported by
the National Association of Securities Dealers, Inc. Automated Quotation System
(“Nasdaq”) for the date of grant; or

 

(3)                                  if no such closing sale price information
is available, the average of bids and asked prices that Nasdaq reports for the
date of grant; or

 

(4)                                  if there are no such closing bid and asked
prices, the average of the bid and asked prices as reported by any other
commercial service for the date of grant.

 

For any date that is not a trading day, the Fair Market Value of a share of
Common Stock for such date will be determined by using the closing sale price or
average of the bid and asked prices, as appropriate, for the immediately
following trading day and with the timing in the formulas above adjusted
accordingly. The Board can substitute a particular time of day or other measure
of “closing sale price” or “bid and asked prices” if appropriate because of
exchange or market procedures or can, in its sole discretion, use weighted
averages either on a daily basis or such longer period as complies with Code
Section 409A.

 

(h)                                 Limitation on Repricing.  Unless such action
is approved by the Company’s stockholders: (1) no outstanding Option granted
under the Plan may be amended to provide an exercise price per share that is
lower than the then-current exercise price per share of such outstanding Option
(other than adjustments pursuant to Section 9), (2) the Board may not cancel any
outstanding option (whether or not granted under the Plan) and grant in
substitution therefore new Awards under the Plan covering the same or a
different number of share of Common Stock and having an exercise price per share
lower than the then-current exercise price per share of the cancelled option,
and (3) no outstanding Option granted under the Plan may be purchased by the
Company for cash.

 

6.                                       Stock Appreciation Rights.

 

(a)                                  General.  The Board may grant Awards
consisting of a SAR entitling the holder, upon exercise, to receive an amount in
Common Stock or cash or a combination thereof (such form to be determined by the
Board) determined in whole or in part by reference to appreciation, from and
after the date of grant, in the Fair Market Value of a share of Common Stock
over the exercise price established pursuant to Section 6(c). The date as of
which such appreciation or other measure is determined shall be the exercise
date.

 

(b)                                 Grants.  SARs may be granted in tandem with,
or independently of, Options granted under the Plan.

 

(1)                                  Tandem Awards.  When SARs are expressly
granted in tandem with Options, (i) the SAR will be exercisable only at such
time or times, and to the extent, that the related Option is exercisable (except
to the extent designated by the Board in connection with a Reorganization Event)
and will be exercisable in accordance with the procedure required for exercise
of the related Option; (ii) the SAR will terminate and no longer be exercisable
upon the termination or exercise of the related Option, except to the extent
designated by the Board in connection with a Reorganization Event and except
that a SAR granted with respect to less than the full number of shares covered
by an Option will not be reduced until the number of shares as

 

5

--------------------------------------------------------------------------------


 

to which the related Option has been exercised or has terminated exceeds the
number of shares not covered by the SAR; (iii) the Option will terminate and no
longer be exercisable upon the exercise of the related SAR; and (iv) the SAR
will be transferable only with the related Option.

 

(2)                                  Independent SARs.  A SAR not expressly
granted in tandem with an Option will become exercisable at such time or times,
and on such conditions, as the Board may specify in the SAR Award.

 

(c)                                  Exercise Price.  The Board shall establish
the exercise price of each SAR and specify it in the applicable SAR agreement.
The exercise price shall not be less than 100% of the Fair Market Value on the
date the SAR is granted; provided that if the Board approves the grant of a SAR
with an exercise price to be determined on a future date, the exercise price
shall be not less than 100% of the Fair Market Value on such future date.

 

(d)                                 Term.  The term of a SAR shall not be more
than 10 years from the date of grant.

 

(e)                                  Exercise.  SARs may be exercised by
delivery to the Company of a written notice of exercise signed by the proper
person or by any other form of notice (including electronic notice) approved by
the Board, together with any other documents required by the Board.

 

(f)                                    Limitation of Repricing.  Unless such
action is approved by the Company’s stockholders: (1) no outstanding SAR granted
under the Plan may be amended to provide an exercise price per share that is
lower than the then-current exercise price per share of such outstanding SAR
(other than adjustments pursuant to Section 9), (2) the Board may not cancel any
outstanding SAR (whether or not granted under the Plan) and grant in
substitution therefor new Awards under the Plan covering the same or a different
number of shares of Common Stock and having an exercise price per share lower
than the then-current exercise price per share of the cancelled SAR, and (3) no
outstanding SAR granted under the Plan may be purchased by the Company for cash.

 

7.                                       Restricted Stock; Restricted Stock
Units.

 

(a)                                  General.  The Board may grant Awards
entitling recipients to acquire shares of Common Stock (“Restricted Stock”),
subject to the right of the Company to repurchase all or part of such shares at
their issue price or other stated or formula price (or to require forfeiture of
such shares if issued at no cost) from the recipient in the event that
conditions specified by the Board in the applicable Award are not satisfied
prior to the end of the applicable restriction period or periods established by
the Board for such Award. Instead of granting Awards for Restricted Stock, the
Board may grant Awards entitling the recipient to receive shares of Common Stock
or cash to be delivered at the time such Award vests (“Restricted Stock Units”)
(Restricted Stock and Restricted Stock Units are each referred to herein as a
“Restricted Stock Award”).

 

(b)                                 Terms and Conditions for all Restricted
Stock Awards.  The Board shall determine the terms and conditions of a
Restricted Stock Award, including the conditions for vesting and repurchase (or
forfeiture) and the issue price, if any.

 

6

--------------------------------------------------------------------------------


 

(c)                                  Additional Provisions Relating to
Restricted Stock.

 

(1)                                  Dividends.  Participants holding shares of
Restricted Stock will be entitled to all ordinary cash dividends paid with
respect to such shares, unless otherwise provided by the Board; provided,
however, that dividends on Restricted Stock that are subject to performance
conditions will either be accumulated or reinvested and paid upon vesting of the
underlying Restricted Stock. Unless otherwise provided by the Board, if any
dividends or distributions are paid in shares, or consist of a dividend or
distribution to holders of Common Stock other than an ordinary cash dividend,
the shares, cash or other property will be subject to the same restrictions on
transferability and forfeitability as the shares of Restricted Stock with
respect to which they were paid. Each dividend payment will be made no later
than the end of the calendar year in which the dividends are paid to
stockholders of that class of stock or, if later, the 15th day of the third
month following the date the dividends are paid to stockholders of that class of
stock.

 

(2)                                  Stock Certificates.  The Company may
require that any stock certificates issued in respect of shares of Restricted
Stock shall be deposited in escrow by the Participant, together with a stock
power endorsed in blank, with the Company (or its designee). At the expiration
of the applicable restriction periods, the Company (or such designee) shall
deliver the certificates no longer subject to such restrictions to the
Participant or if the Participant has died, to the beneficiary designated, in a
manner determined by the Board, by a Participant to receive amounts due or
exercise rights of the Participant in the event of the Participant’s death (the
“Designated Beneficiary”). In the absence of an effective designation by a
Participant, “Designated Beneficiary” shall mean the Participant’s estate.

 

(d)                                 Additional Provisions Relating to Restricted
Stock Units.

 

(1)                                  Settlement.  Upon the vesting of and/or
lapsing of any other restrictions (i.e., settlement) with respect to each
Restricted Stock Unit, the Participant shall be entitled to receive from the
Company one share of Common Stock or an amount of cash equal to the Fair Market
Value of one share of Common Stock, as provided in the applicable Award
agreement. The Board may, in its discretion, provide that settlement of
Restricted Stock Units shall be deferred, on a mandatory basis or at the
election of the Participant.

 

(2)                                  Voting Rights.  A Participant shall have no
voting rights with respect to any Restricted Stock Units.

 

(3)                                  Dividend Equivalents.  To the extent
provided by the Board, in its sole discretion, a grant of Restricted Stock Units
may provide Participants with the right to receive an amount equal to any
dividends or other distributions declared and paid on an equal number of
outstanding shares of Common Stock (“Dividend Equivalents”); provided, however,
that Dividend Equivalents on Restricted Stock Units that are subject to
performance conditions will either we accumulated or reinvested and paid upon
vesting of the underlying Restricted Stock Unit. Dividend Equivalents may be
paid currently or credited to an account for the Participants, may be settled in
cash and/or shares of Common Stock and may be subject to the same restrictions
on transfer and forfeitability as the Restricted Stock Units with respect to
which paid, as determined by the Board in its sole discretion, subject in each
case to such terms and

 

7

--------------------------------------------------------------------------------


 

conditions as the Board shall establish, in each case to be set forth in the
applicable Award agreement.

 

8.                                       Other Stock Unit Awards.

 

Other Awards of shares of Common Stock, and other Awards that are valued in
whole or in part by reference to, or are otherwise based on, shares of Common
Stock or other property, may be granted hereunder to Participants (“Other Stock
Unit Awards”), including without limitation Awards entitling recipients to
receive shares of Common Stock to be delivered in the future. Such Other Stock
Unit Awards shall also be available as a form of payment in the settlement of
other Awards granted under the Plan or as payment in lieu of compensation to
which a Participant is otherwise entitled. Other Stock Unit Awards may be paid
in shares of Common Stock or cash, as the Board shall determine. Subject to the
provisions of the Plan, the Board shall determine the terms and conditions of
each Other Stock Unit Award, including any purchase price applicable thereto.

 

9.                                       Adjustments for Changes in Common Stock
and Certain Other Events.

 

(a)                                  Changes in Capitalization.  In the event of
any stock split, reverse stock split, stock dividend, recapitalization,
combination of shares, reclassification of shares, spin-off or other similar
change in capitalization or event, or any dividend or distribution to holders of
Common Stock other than an ordinary cash dividend, (i) the number and class of
securities available under this Plan, (ii) the sub-limits set forth in
Section 4(b), (iii) the number and class of securities and exercise price per
share of each outstanding Option, (iv) the share- and per-share provisions and
the exercise price of each SAR, (v) the number of shares subject to and the
repurchase price per share subject to each outstanding Restricted Stock Award
and (vi) the share- and per-share-related provisions and the purchase price, if
any, of each outstanding Other Stock Unit Award, shall be equitably adjusted by
the Company (or substituted Awards may be made, if applicable) in the manner
determined by the Board. Without limiting the generality of the foregoing, in
the event the Company effects a split of the Common Stock by means of a stock
dividend and the exercise price of and the number of shares subject to an
outstanding Option are adjusted as of the date of the distribution of the
dividend (rather than as of the record date for such dividend), then an optionee
who exercises an Option between the record date and the distribution date for
such stock dividend shall be entitled to receive, on the distribution date, the
stock dividend with respect to the shares of Common Stock acquired upon such
Option exercise, notwithstanding the fact that such shares were not outstanding
as of the close of business on the record date for such stock dividend.

 

(b)                                 Reorganization Events.

 

(1)                                  Definition.  A “Reorganization Event” shall
mean: (a) any merger or consolidation of the Company with or into another entity
as a result of which all of the Common Stock of the Company is converted into or
exchanged for the right to receive cash, securities or other property or is
cancelled, (b) any exchange of all of the Common Stock of the Company for cash,
securities or other property pursuant to a share exchange transaction or (c) any
liquidation or dissolution of the Company.

 

8

--------------------------------------------------------------------------------


 

(2)                                  Consequences of a Reorganization Event on
Awards Other than Restricted Stock Awards.  In connection with a Reorganization
Event, the Board may take any one or more of the following actions as to all or
any (or any portion of) outstanding Awards other than Restricted Stock Awards on
such terms as the Board determines: (i) provide that Awards shall be assumed, or
substantially equivalent Awards shall be substituted, by the acquiring or
succeeding corporation (or an affiliate thereof), (ii) upon written notice to a
Participant, provide that the Participant’s unexercised Awards will terminate
immediately prior to the consummation of such Reorganization Event unless
exercised by the Participant within a specified period following the date of
such notice, (iii) provide that outstanding Awards shall become exercisable,
realizable, or deliverable, or restrictions applicable to an Award shall lapse,
in whole or in part prior to or upon such Reorganization Event, (iv) in the
event of a Reorganization Event under the terms of which holders of Common Stock
will receive upon consummation thereof a cash payment for each share surrendered
in the Reorganization Event (the “Acquisition Price”), make or provide for a
cash payment to a Participant equal to the excess, if any, of (A) the
Acquisition Price times the number of shares of Common Stock subject to the
Participant’s Awards (to the extent the exercise price does not exceed the
Acquisition Price) over (B) the aggregate exercise price of all such outstanding
Awards and any applicable tax withholdings, in exchange for the termination of
such Awards, (v) provide that, in connection with a liquidation or dissolution
of the Company, Awards shall convert into the right to receive liquidation
proceeds (if applicable, net of the exercise price thereof and any applicable
tax withholdings) and (vi) any combination of the foregoing. In taking any of
the actions permitted under this Section 9(b), the Board shall not be obligated
by the Plan to treat all Awards, all Awards held by a Participant, or all Awards
of the same type, identically.

 

For purposes of clause (i) above, an Option shall be considered assumed if,
following consummation of the Reorganization Event, the Option confers the right
to purchase, for each share of Common Stock subject to the Option immediately
prior to the consummation of the Reorganization Event, the consideration
(whether cash, securities or other property) received as a result of the
Reorganization Event by holders of Common Stock for each share of Common Stock
held immediately prior to the consummation of the Reorganization Event (and if
holders were offered a choice of consideration, the type of consideration chosen
by the holders of a majority of the outstanding shares of Common Stock);
provided, however, that if the consideration received as a result of the
Reorganization Event is not solely common stock of the acquiring or succeeding
corporation (or an affiliate thereof), the Company may, with the consent of the
acquiring or succeeding corporation, provide for the consideration to be
received upon the exercise of Options to consist solely of common stock of the
acquiring or succeeding corporation (or an affiliate thereof) equivalent in
value (as determined by the Board) to the per share consideration received by
holders of outstanding shares of Common Stock as a result of the Reorganization
Event.

 

(3)                                  Consequences of a Reorganization Event on
Restricted Stock Awards.  Upon the occurrence of a Reorganization Event other
than a liquidation or dissolution of the Company, the repurchase and other
rights of the Company under each outstanding Restricted Stock Award shall inure
to the benefit of the Company’s successor and shall, unless the Board determines
otherwise, apply to the cash, securities or other property which the Common
Stock was converted into or exchanged for pursuant to such Reorganization Event
in the same manner and to the same extent as they applied to the Common Stock
subject to such Restricted Stock

 

9

--------------------------------------------------------------------------------


 

Award. Upon the occurrence of a Reorganization Event involving the liquidation
or dissolution of the Company, except to the extent specifically provided to the
contrary in the instrument evidencing any Restricted Stock Award or any other
agreement between a Participant and the Company, all restrictions and conditions
on all Restricted Stock Awards then outstanding shall automatically be deemed
terminated or satisfied.

 

(c)                                  Acquisition.  An “Acquisition” shall mean
any (i) merger or consolidation in which the Company is a constituent party or a
subsidiary of the Company is a constituent party and the Company issues shares
of its capital stock pursuant to such merger or consolidation, which results in
the voting securities of the Company outstanding immediately prior thereto
representing immediately thereafter (either by remaining outstanding or by being
converted into voting securities of the surviving or acquiring entity (the
“Acquiror”)) less than a majority of the combined voting power of the voting
securities of the Company or the Acquiror outstanding immediately after such
merger or consolidation or (ii) sale, transfer or other disposition of all or
substantially all of the assets of the Company. The effect of an Acquisition on
any Award granted under the Plan shall be specified in the agreement evidencing
such Award.

 

10.                                 General Provisions Applicable to Awards.

 

(a)                                  Transferability of Awards.  Awards (other
than vested Restricted Stock Awards) shall not be sold, assigned, transferred,
pledged or otherwise encumbered by the person to whom they are granted, either
voluntarily or by operation of law, except by will or the laws of descent and
distribution or, other than in the case of an Incentive Stock Option, pursuant
to a qualified domestic relations order, and, during the life of the
Participant, shall be exercisable only by the Participant; provided, however,
that the Board may permit or provide in an Award for the gratuitous transfer of
the Award by the Participant to or for the benefit of any immediate family
member, family trust or other entity established for the benefit of the
Participant and/or an immediate family member thereof if, with respect to such
proposed transferee, the Company would be eligible to use a Form S-8 for the
registration of the sale of the Common Stock subject to such Award under the
Securities Act of 1933, as amended; provided, further, that the Company shall
not be required to recognize any such transfer until such time as the
Participant and such permitted transferee shall, as a condition to such
transfer, deliver to the Company a written instrument in form and substance
satisfactory to the Company confirming that such transferee shall be bound by
all of the terms and conditions of the Award. References to a Participant, to
the extent relevant in the context, shall include references to authorized
transferees.

 

(b)                                 Documentation.  Each Award shall be
evidenced in such form (written, electronic or otherwise) as the Board shall
determine. Each Award may contain terms and conditions in addition to those set
forth in the Plan.

 

(c)                                  Board Discretion.  Except as otherwise
provided by the Plan, each Award may be made alone or in addition or in relation
to any other Award. The terms of each Award need not be identical, and the Board
need not treat Participants uniformly.

 

(d)                                 Termination of Status.  The Board shall
determine the effect on an Award of the disability, death, termination of
employment, authorized leave of absence or other change in the

 

10

--------------------------------------------------------------------------------

 

employment or other status of a Participant and the extent to which, and the
period during which, the Participant, or the Participant’s legal representative,
conservator, guardian or Designated Beneficiary, may exercise rights under the
Award.

 

(e)                                  Withholding.  The Participant must satisfy
all applicable federal, state, and local or other income and employment tax
withholding obligations before the Company will deliver stock certificates or
otherwise recognize ownership of Common Stock under an Award. The Company may
decide to satisfy the withholding obligations through additional withholding on
salary or wages. If the Company elects not to or cannot withhold from other
compensation, the Participant must pay the Company the full amount, if any,
required for withholding or have a broker tender to the Company cash equal to
the withholding obligations. Payment of withholding obligations is due before
the Company will issue any shares on exercise or release from forfeiture of an
Award or, if the Company so requires, at the same time as is payment of the
exercise price unless the Company determines otherwise. If provided for in an
Award or approved by the Board in its sole discretion, a Participant may satisfy
such tax obligations in whole or in part by delivery of shares of Common Stock,
including shares retained from the Award creating the tax obligation, valued at
their Fair Market Value; provided, however, except as otherwise provided by the
Board, that the total tax withholding where stock is being used to satisfy such
tax obligations cannot exceed the Company’s minimum statutory withholding
obligations (based on minimum statutory withholding rates for federal and state
tax purposes, including payroll taxes, that are applicable to such supplemental
taxable income). Shares surrendered to satisfy tax withholding requirements
cannot be subject to any repurchase, forfeiture, unfulfilled vesting or other
similar requirements.

 

(f)                                    Amendment of Award.  The Board may amend,
modify or terminate any outstanding Award, including but not limited to,
substituting therefor another Award of the same or a different type, changing
the date of exercise or realization, and converting an Incentive Stock Option to
a Nonstatutory Stock Option, provided either (i) that the Participant’s consent
to such action shall be required unless the Board determines that the action,
taking into account any related action, would not materially and adversely
affect the Participant or (ii) that the change is permitted under Section 9
hereof.

 

(g)                                 Conditions on Delivery of Stock.  The
Company will not be obligated to deliver any shares of Common Stock pursuant to
the Plan or to remove restrictions from shares previously delivered under the
Plan until (i) all conditions of the Award have been met or removed to the
satisfaction of the Company, (ii) in the opinion of the Company’s counsel, all
other legal matters in connection with the issuance and delivery of such shares
have been satisfied, including any applicable securities laws and any applicable
stock exchange or stock market rules and regulations, and (iii) the Participant
has executed and delivered to the Company such representations or agreements as
the Company may consider appropriate to satisfy the requirements of any
applicable laws, rules or regulations.

 

(h)                                 Acceleration.  The Board may at any time
provide that any Award shall become immediately exercisable in full or in part,
free of some or all restrictions or conditions, or otherwise realizable in full
or in part, as the case may be.

 

11

--------------------------------------------------------------------------------


 

(i)                                     Performance Awards.

 

(1)                                  Grants.  Restricted Stock Awards and Other
Stock Unit Awards under the Plan may be made subject to the achievement of
performance goals pursuant to this Section 10(i) (“Performance Awards”), subject
to the limit in Section 4(b)(1) on shares covered by such grants.

 

(2)                                  Committee.  Grants of Performance Awards to
any Covered Employee intended to qualify as “performance-based compensation”
under Section 162(m) (“Performance-Based Compensation”) shall be made only by a
Committee (or subcommittee of a Committee) comprised solely of two or more
directors eligible to serve on a committee making Awards qualifying as
“performance-based compensation” under Section 162(m). In the case of such
Awards granted to Covered Employees, references to the Board or to a Committee
shall be deemed to be references to such Committee or subcommittee. “Covered
Employee” shall mean any person who is a “covered employee” under
Section 162(m)(3) of the Code.

 

(3)                                  Performance Measures.  For any Award that
is intended to qualify as Performance-Based Compensation, the Committee shall
specify that the degree of granting, vesting and/or payout shall be subject to
the achievement of one or more objective performance measures established by the
Committee, which shall be based on the relative or absolute attainment of
specified levels of one or any combination of the following: (a) net income,
(b) earnings before or after discontinued operations, interest, taxes,
depreciation and/or amortization, (c) operating profit before or after
discontinued operations and/or taxes, (d) sales, (e) sales growth, (f) earnings
growth, (g) cash flow or cash position, (h) gross margins, (i) stock price,
(j) market share, (k) return on sales, assets, equity or investment,
(l) improvement of financial ratings, (m) achievement of balance sheet or income
statement objectives or (n) total stockholder return, and may be absolute in
their terms or measured against or in relationship to other companies
comparably, similarly or otherwise situated. The Committee may specify that such
performance measures shall be adjusted to exclude any one or more of
(i) extraordinary items, (ii) gains or losses on the dispositions of
discontinued operations, (iii) the cumulative effects of changes in accounting
principles, (iv) the writedown of any asset, and (v) charges for restructuring
and rationalization programs. Such performance measures: (i) may vary by
Participant and may be different for different Awards; (ii) may be particular to
a Participant or the department, branch, line of business, subsidiary or other
unit in which the Participant works and may cover such period as may be
specified by the Committee; and (iii) shall be set by the Committee within the
time period prescribed by, and shall otherwise comply with the requirements of,
Section 162(m). Awards that are not intended to qualify as Performance-Based
Compensation may be based on these or such other performance measures as the
Board may determine.

 

(4)                                  Adjustments.  Notwithstanding any provision
of the Plan, with respect to any Performance Award that is intended to qualify
as Performance-Based Compensation, the Committee may adjust downwards, but not
upwards, the cash or number of Shares payable pursuant to such Award, and the
Committee may not waive the achievement of the applicable performance measures
except in the case of the death or disability of the Participant or a change in
control of the Company.

 

12

--------------------------------------------------------------------------------


 

(5)                                  Other.  The Committee shall have the power
to impose such other restrictions on Performance Awards as it may deem necessary
or appropriate to ensure that such Awards satisfy all requirements for
Performance-Based Compensation.

 

11.                                 Miscellaneous.

 

(a)                                  No Right To Employment or Other Status.  No
person shall have any claim or right to be granted an Award, and the grant of an
Award shall not be construed as giving a Participant the right to continued
employment or any other relationship with the Company. The Company expressly
reserves the right at any time to dismiss or otherwise terminate its
relationship with a Participant free from any liability or claim under the Plan,
except as expressly provided in the applicable Award.

 

(b)                                 No Rights As Stockholder.  Subject to the
provisions of the applicable Award, no Participant or Designated Beneficiary
shall have any rights as a stockholder with respect to any shares of Common
Stock to be distributed with respect to an Award until becoming the record
holder of such shares.

 

(c)                                  Effective Date and Term of Plan.  The Plan
shall become effective on the date the Plan is approved by the Company’s
stockholders (the “Effective Date”). No Awards shall be granted under the Plan
after the completion of 10 years from the Effective Date, but Awards previously
granted may extend beyond that date.

 

(d)                                 Amendment of Plan.  The Board may amend,
suspend or terminate the Plan or any portion thereof at any time provided that
(i) to the extent required by Section 162(m), no Award granted to a Participant
that is intended to comply with Section 162(m) after the date of such amendment
shall become exercisable, realizable or vested, as applicable to such Award,
unless and until such amendment shall have been approved by the Company’s
stockholders if required by Section 162(m) (including the vote required under
Section 162(m)); (ii) no amendment that would require stockholder approval under
the rules of The NASDAQ Stock Market (“NASDAQ”) may be made effective unless and
until such amendment shall have been approved by the Company’s stockholders; and
(iii) if the NASDAQ amends its corporate governance rules so that such rules no
longer require stockholder approval of “material amendments” to equity
compensation plans, then, from and after the effective date of such amendment to
the NASDAQ rules, no amendment to the Plan (A) materially increasing the number
of shares authorized under the Plan (other than pursuant to Section 9),
(B) expanding the types of Awards that may be granted under the Plan, or
(C) materially expanding the class of participants eligible to participate in
the Plan shall be effective unless stockholder approval is obtained. In
addition, if at any time the approval of the Company’s stockholders is required
as to any other modification or amendment under Section 422 of the Code or any
successor provision with respect to Incentive Stock Options, the Board may not
effect such modification or amendment without such approval. Unless otherwise
specified in the amendment, any amendment to the Plan adopted in accordance with
this Section 11(d) shall apply to, and be binding on the holders of, all Awards
outstanding under the Plan at the time the amendment is adopted, provided the
Board determines that such amendment does not materially and adversely affect
the rights of Participants under the Plan. No Award shall be made that is
conditioned upon stockholder approval of any amendment to the Plan.

 

13

--------------------------------------------------------------------------------


 

(e)                                  Provisions for Foreign Participants.  The
Board may modify Awards or Options granted to Participants who are foreign
nationals or employed outside the United States or establish subplans or
procedures under the Plan to recognize differences in laws, rules, regulations
or customs of such foreign jurisdictions with respect to tax, securities,
currency, employee benefit or other matters.

 

(f)                                    Compliance With Code Section 409A.  No
Award shall provide for deferral of compensation that does not comply with
Section 409A of the Code, unless the Board, at the time of grant, specifically
provides that the Award is not intended to comply with Section 409A of the Code.
The Company shall have no liability to a Participant, or any other party, if an
Award that is intended to be exempt from, or compliant with, Section 409A is not
so exempt or compliant or for any action taken by the Board.

 

(g)                                 Governing Law.  The provisions of the Plan
and all Awards made hereunder shall be governed by and interpreted in accordance
with the laws of the State of Delaware, excluding choice-of-law principles of
the law of such state that would require the application of the laws of a
jurisdiction other than such state.

 

14

--------------------------------------------------------------------------------
